Broyles, C. J.
1. “Where on the hearing of an application for a.continuance on account of the illness of a party, the evidence introduced was of such a character as to authorize a finding that there had been ‘ several ’ previous continuances granted the applicant for the same cause, the judge did not abuse his discretion in overruling the motion to eon*29tinue; and this is true though there was no dispute as to the party’s illness and consequent inability to attend court.” Bomar v. Equitable Mortgage Co., 121 Ga. 466 (49 S. E. 267). See also Porter v. Porter, 17 Ga. App. 456, 457 (87 S. E. 707), and citations.
Decided July 25, 1922.
G. S. Glaxton, Adams & Gamp, for plaintiff in error.
E. L. Stephens, contra.
2. In the instant ease the motion for a continuance was made in February, 1922, and the undisputed evidence was that the suit was filed in December, 1918, in the city court of Wrightsville, and that that court convenes every three. months; that the plaintiff had been at every court ready for trial, and that the defendant had secured two previous continuances on the ground of his illness, and that the defendant had stated to one or more persons that he never expected to let the case come to trial, that he expected to continue the case, and that the casé would never be tried, as iie knew how to get it continued. Under these facts and the foregoing ruling, the court did not err in overruling the defendant’s motion for a continuance.
3. This court not being clearly satisfied that the writ of error was prosecuted for the purpose of delay only, the request of the defendant in error that he be awarded damages is denied.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.